Exhibit 10.5

AMENDED AND RESTATED

ESCROW AGREEMENT

This AMENDED AND RESTATED ESCROW AGREEMENT (the “Escrow Agreement”), dated as of
September 14, 2009 amends and restates an escrow agreement dated as of July 20,
2009 by and among (i) Avaya Inc., a Delaware corporation (“Purchaser”),
(ii) Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”), (iii) Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI”), (iv) Nortel Networks UK Limited, a limited company organized
under the laws of England (“NNUK” and, together with NNL and NNI, acting jointly
as the “Seller Parties”), and (v) Wells Fargo Bank, National Association, as
escrow agent (the “Escrow Agent”).

RECITALS

WHEREAS, pursuant to the ASSA and the EMEA ASA (each as defined below),
Purchaser will be acquiring the Enterprise Solutions and Global Services
business segments from the Sellers and the EMEA Sellers;

WHEREAS, the (i) Purchaser, (ii) Nortel Networks Corporation, a corporation
organized under the laws of Canada, NNL and NNI (collectively, the “Main
Sellers”), and (iii) the affiliates of the Main Sellers listed in Exhibit A to
the ASSA (the “Other Sellers” and, together with the Main Sellers, the
“Sellers”) entered into the Asset and Share Sale Agreement as of July 20, 2009
and amended and restated that agreement as of the date hereof (as amended and
restated, the “ASSA”). Capitalized terms used and not otherwise defined in this
Escrow Agreement are used herein as defined in the ASSA;

WHEREAS, the EMEA Sellers, Alan Robert Bloom, Stephen John Harris, Alan Michael
Hudson and Christopher John Wilkinson Hill of Ernst & Young LLP of 1 More London
Place, London SE1 2AF (collectively, the “Joint Administrators”) the Joint
Israeli Administrators and the Purchaser entered into the EMEA Asset Sale
Agreement simultaneously with the execution of the ASSA, and amended and
restated that agreement as of the date hereof (as amended and restated, the
“EMEA ASA”), which provides for the sale by the EMEA Sellers of the assets of
the Business held by the EMEA Sellers to the Purchaser or the EMEA Designated
Purchasers;

WHEREAS, for the purposes of this Agreement, “Distribution Agent” means the
Person that will act as distribution agent of the sale proceeds under the ASSA
and the EMEA ASA for the Sellers and the EMEA Sellers, whose identity shall be
provided in writing by the Seller Parties to the Purchaser and the Escrow Agent
by and not later than five (5) Business Days before the Closing or, to the
extent of any Escrow Funds to be delivered to the Seller Parties prior to
Closing, by and not later than one (1) Business Day prior to such delivery date;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Purchaser has agreed to deliver to the Escrow Agent: (i) on
July 20, 2009, $100,000,000 as a Good Faith Deposit (as defined below) pursuant
to Section 2.2.5 of the ASSA (which amount Purchaser may substitute with certain
letters of credit as described herein); (ii) on or after 150 days from the date
of execution of the ASSA, certain Delay Fee Payments if they become payable
pursuant to the terms of Section 2.2.1(b) of the ASSA; (iii) on the Closing
Date, $30,000,000 to be held in escrow in accordance with Section 2.2.4 of the
ASSA pending the final calculation of the Purchase Price adjustments pursuant to
Section 2.2.3 of the ASSA; (iv) on the Closing Date, $25,000,000, if required,
pending the Main Sellers’ post-Closing delivery of financial statements pursuant
to Section 5.34 of the ASSA; (v) on the Closing Date, the EMEA Employment Escrow
Amount; (vi) on the Closing Date, the Estimated -6 Liability Escrow Amount and
(vii) on the Closing Date, the French Tax Escrow Amount;

WHEREAS, for the purposes hereof, “Business Days” shall mean a day on which the
banks are opened for business (Saturdays, Sundays, statutory and civic holidays
excluded) in (i) New York, New York, United States, (ii) Toronto, Ontario,
Canada, and (iii) London, England, United Kingdom; and

WHEREAS, Purchaser and the Seller Parties desire to appoint the Escrow Agent to
act as escrow agent hereunder in the manner hereinafter set forth, and the
Escrow Agent is willing to act in such capacity.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser, the Seller
Parties and the Escrow Agent hereby agree as follows:

1.    Appointment of the Escrow Agent. Purchaser and the Seller Parties jointly
appoint the Escrow Agent to receive, hold, administer and deliver the Escrow
Funds (as defined below) in accordance with this Escrow Agreement and the Escrow
Agent accepts such appointment, all subject to the terms and conditions set
forth in this Escrow Agreement.

2.    Establishment of Escrow Accounts.

 

(a)    Good Faith Deposit Escrow Fund.

(i)    Establishment. Pursuant to Section 2.2.5 of the ASSA, on or about
July 20, 2009, Purchaser delivered to the Escrow Agent cash in an amount of
$100,000,000 (the “Good Faith Deposit”), to serve as earnest money under the
ASSA and the EMEA ASA,

 

2



--------------------------------------------------------------------------------

which together with any Letter of Credit delivered under Section 2(a)(ii) and
any and all interest or profit thereon, or proceeds therefrom, from time to time
held by the Escrow Agent pursuant to the terms hereof is referred to as the
“Good Faith Deposit Escrow Fund.”

(ii)    Letters of Credit.

(A)    At any time, and from time to time, the Purchaser may deposit with the
Escrow Agent (with delivery of a copy thereof to the Seller Parties at least
three (3) Business Days prior to the date on which the Purchaser intends to make
such deposit with the Escrow Agent) one or more irrevocable standby letters of
credit (including, for the avoidance of doubt, any such letters of credit to
replace one or more letters of credit previously deposited hereunder)
substantially in the form attached as Exhibit A (the “Letter of Credit”) issued
by Citibank, N.A. (or by another financial institution having at least an
investment grade rating and capital and surplus of not less than $500,000,000, a
fact which the Escrow Agent shall not be required to verify), to be held as part
or all of the Good Faith Deposit Escrow Fund and, to the extent that the Good
Faith Deposit Escrow Fund is then held in cash (or investments pursuant to
Section 3), upon joint written instruction from the Purchaser and the Seller
Parties, specifically directing that the Escrow Agent shall perform one of the
following, the Escrow Agent shall: (1) promptly pay from the Good Faith Deposit
Escrow Fund to the Purchaser an amount of cash equal to the aggregate face
amount of any such Letters of Credit so delivered at such time, or, in the case
of the deposit and delivery of a replacement Letter of Credit, or (2) promptly
issue an instruction to the issuing bank of the Letter(s) of Credit being
replaced to cancel such replaced Letter(s) of Credit. The deposit of any Letter
of Credit with the Escrow Agent will be deemed to be a representation by the
Purchaser that it has provided a draft thereof to the Main Sellers for their
review at least three (3) Business Days before such Letter of Credit is so
deposited. The Escrow Agent shall bear no responsibility to verify whether such
draft was provided to the Main Sellers.

(B)    At any time, and from time to time, the Purchaser may deposit with the
Escrow Agent cash to be held as part or all of the Good Faith Deposit Escrow
Fund and, to the extent that the Good Faith Deposit Escrow Fund is then held in
the form of one or more Letters of Credit, upon joint written instruction from
Purchaser and the Seller Parties, the Escrow Agent shall release from the Good
Faith Deposit Escrow Fund such Letter(s) of Credit with an aggregate face amount
equal to the amount of such cash and instruct the issuing bank to immediately
cancel such Letter(s) of Credit.

(C)    At any time, and from time to time, the Escrow Agent shall draw on any
Letter of Credit that comprises a portion of the Good Faith Deposit Escrow Fund
but only (i) to the extent directed in writing in a joint instruction of the
Purchaser and at

 

3



--------------------------------------------------------------------------------

least one Seller Party, or (ii) to the extent directed to do so pursuant to the
final, non-appealable order of a court of competent jurisdiction, a copy of
which order shall have been delivered to the Escrow Agent, the Purchaser and the
Seller Parties and which court order shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to the Escrow Agent to the effect
that said court order is final and non-appealable (any such court order, a
“Final Court Order”); provided that on the thirtieth (30th) calendar day before
the stated expiration date of any Letter of Credit (after giving effect to any
extension of the term thereof), upon joint written instruction from Purchaser
and the Seller Parties, the Escrow Agent shall immediately draw the full amount
of such Letter of Credit. The Escrow Agent shall hold any such funds drawn from
any Letter of Credit in the Good Faith Deposit Escrow Fund to be invested and
disbursed in accordance herewith.

(iii)    The Good Faith Deposit Escrow Fund shall be held by the Escrow Agent
until the Closing or, in the event the ASSA and/or the EMEA ASA is terminated
before the Closing, the later of (x) thirty (30) days after the effective date
of such termination or (y) ten (10) Business Days after all disputes among the
parties to the ASSA and/or the EMEA ASA have been finally resolved and are not
subject to appeal in accordance with Section 10.6 of the ASSA or clause 21 of
the EMEA ASA, as applicable, whereupon the Escrow Agent shall release any
Letter(s) of Credit from the Good Faith Deposit Escrow Fund and instruct the
issuing bank to immediately cancel such Letter(s) of Credit. Any release from
the Good Faith Deposit Escrow Fund shall only be made in accordance with
Section 4(a) hereto.

(b)    Delay Fee Escrow Fund. Pursuant to Section 2.2.1(b) of the ASSA, the
Purchaser may from time to time deliver Delay Fee Payments to the Escrow Agent
following written notice to the Escrow Agent of each such deposit. Any and all
Delay Fee Payments delivered to the Escrow Agent, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof are herein collectively referred to as
the “Delay Fee Escrow Fund.”

(c)    Purchase Price Adjustment Escrow Fund. The Purchaser will on the Closing
Date deliver to the Escrow Agent cash in an amount of $30,000,000 (the “Purchase
Price Adjustment Escrow Amount”) to serve as a security for the Purchase Price
adjustments described in Section 2.2.3.2 of the ASSA in accordance with Sections
2.2.4 and 2.3.2(a)(ii)(C) of the ASSA, which amount, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof is referred to as the “Purchase Price
Adjustment Escrow Fund.” Any funds or investments remaining in the Purchase
Price Adjustment Escrow Fund after application of any payment to be made in
accordance with Section 4(a) hereof and Sections 2.2.3.2 and

 

4



--------------------------------------------------------------------------------

2.2.4 of the ASSA shall be released to the Distribution Agent (as agent for the
Sellers and the EMEA Sellers) in accordance with Section 4(a) hereto.

(d)    Holdback Escrow Fund. If required pursuant to Section 5.34(f) of the
ASSA, following written notice to the Escrow Agent, the Purchaser will, on the
Closing Date, deliver to the Escrow Agent, in accordance with Sections 5.34 and
2.3.2(a)(ii)(B) of the ASSA, cash in an amount of $25,000,000 (the “Holdback
Escrow Amount”), which amount, together with any and all interest or profit
thereon, or proceeds therefrom, from time to time held by the Escrow Agent
pursuant to the terms hereof pending the post-Closing delivery of financial
statements by Main Sellers to the Purchaser, is referred to as the “Holdback
Escrow Fund.”

(e)    EMEA Employment Escrow Fund. Following written notice to the Escrow
Agent, Purchaser will deliver to the Escrow Agent cash in an amount equal to the
EMEA Employment Escrow Amount in accordance with Paragraph 11 of Schedule 6 of
the EMEA ASA and Section 2.3.2(a)(ii)(A) of the ASSA, which amount, together
with any and all interest or profit thereon, or proceeds therefrom, from time to
time held by the Escrow Agent pursuant to the terms hereof is referred to as the
“EMEA Employment Escrow Fund.”

(f)    Estimated -6 Liability Escrow Fund. Pursuant to Section 10.20 of the
ASSA, following written notice to the Escrow Agent, Purchaser will deliver to
the Escrow Agent , in accordance with Sections 10.20 and 2.3.2(a)(ii)(D) of the
ASSA, cash in an amount equal to the Estimated -6 Liability Escrow Amount, which
amount, together with any and all interest or profit thereon, or proceeds
therefrom, from time to time held by the Escrow Agent pursuant to the terms
hereof is referred to as the “Estimated -6 Liability Escrow Fund.”

(g)    French Tax Escrow Fund. Following written notice to the Escrow Agent, the
Purchaser will deliver to the Escrow Agent cash in an amount equal to the French
Tax Escrow Amount in accordance with Paragraphs 3.8 through 3.14 of the EMEA ASA
and Section 2.3.2(a)(ii)(E) of the ASSA, which amount, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof is referred to as the “French Tax
Escrow Fund,” and together with the Good Faith Deposit Escrow Fund, Delay Fee
Escrow Fund, Purchase Price Adjustment Escrow Fund, Holdback Escrow Fund, EMEA
Employment Escrow Fund and Estimated -6 Liability Escrow Fund, the “Escrow
Funds.”

(h)    Escrow Accounts. The Escrow Agent hereby agrees to hold and invest the
Good Faith Deposit Escrow Fund, the Delay Fee Escrow Fund, the Purchase Price
Adjustment Escrow Fund, the Holdback Escrow Fund, the EMEA Employment Escrow
Fund, the Estimated -6 Liability Escrow Fund and the French Tax Escrow Fund in
separate accounts (the “Good Faith Deposit Escrow Account,” the “Delay Fee
Escrow Account,” the “Purchase Price Adjustment Escrow Account,” the “Holdback
Escrow Account,” the

 

5



--------------------------------------------------------------------------------

“EMEA Employment Escrow Account,” the “Estimated -6 Liability Escrow Account”
and the “French Tax Escrow Account,” respectively, and, together, the “Escrow
Accounts”) as provided in this Escrow Agreement. Except as set forth in
Section 5(c), the Purchaser shall have the rights of a secured party in the
Escrow Funds and the Escrow Accounts, and none of the Escrow Funds and the
Escrow Accounts shall be subject to any security interest, lien or attachment of
any party or of any creditor of any party other than Purchaser or a successor or
permitted assign of the Purchaser or any of their respective creditors.
Purchaser’s rights (if any) in the Escrow Funds prior to release thereof or
Escrow Accounts prior to termination thereof, other than its rights as a secured
party, shall be subject to a first priority security interest in favor of the
Seller Parties in the Escrowed Funds and Escrow Accounts for any Amounts payable
by the Purchaser under the ASSA.

3.    Investment of the Escrow Funds.

(a)    The Escrow Agent shall invest the Escrow Funds, to the extent held in
cash, in any combination of the following investments at the written direction
of Purchaser:

(i)    marketable obligations of, or obligations fully and directly guaranteed
by, the United States, which obligations have a maturity of not more than
90 days;

(ii)    repurchase obligations with a term of not more than ten days for
underlying securities of the types described in Section 3(a)(i) entered into
with any bank organized under the laws of the United States or any state
thereof, the commercial paper of which bank is rated A-2 or better by Standard &
Poor’s Ratings Group or Prime-2 or better by Moody’s Investors Service, Inc.;

(iii)    money market funds (including tax-free funds) registered under the
Investment Company Act of 1940, as amended from time to time (the “1940 Act”),
which have the highest rating available from a nationally recognized rating
agency (e.g., AAA from Standard & Poors);

(iv)    investment grade bonds (including tax free bonds) with maturity dates
prior to the Release Date (as defined below); and

(v)    such other investments as Purchaser and the Seller Parties may jointly
authorize the Escrow Agent to make from time to time.

(b)    In the absence of written investment instructions from the Purchaser, the
Escrow Agent shall invest the Escrow Funds in the Wells Fargo Advantage Funds
Heritage Money Market Fund, which is further described herein on Schedule I
hereto. The Purchaser acknowledges that it has read and understands Schedule I.
The Escrow Agent shall bear no responsibility for losses resulting from
investment or sale of investment of the Escrow Funds.

 

6



--------------------------------------------------------------------------------

The Purchaser and the Seller Parties acknowledge that the Escrow Agent is not
providing investment supervision, recommendations or advice.

4.    Disposition of the Good Faith Deposit Escrow Fund, the Delay Fee Escrow
Fund, the Purchase Price Adjustment Escrow Fund, the Holdback Escrow Fund, the
EMEA Employment Escrow Fund, the Estimated -6 Liability Escrow Fund and the
French Tax Escrow Fund.

(a)    Payment of Escrow Funds.

(i)    Except as otherwise set forth in Section 4(a)(ii) and 4(a)(iii) below,
the Escrow Funds shall be payable to the Purchaser or the Distribution Agent (as
agent for the Sellers and the EMEA Sellers) as provided in joint written
instructions delivered by the Purchaser and the Seller Parties pursuant to the
ASSA or the EMEA ASA, and the Purchaser and the Seller Parties agree to comply
with Section 2.2.6(b) of the ASSA and provide the Escrow Agent joint written
instructions to draw on (in the case of a payment to the Distribution Agent) or
cancel (in any other case) the Letter of Credit(s) (if any) and/or pay to the
Distribution Agent (as agent for the Sellers and the EMEA Sellers) or the
Purchaser, as applicable, funds from the relevant Escrow Account any time that
such Person becomes entitled to such payment from the relevant Escrow Account
pursuant to the ASSA or the EMEA ASA, and the Escrow Agent agrees to distribute
amounts from the Escrow Accounts in accordance with such joint instructions.

(ii)    From time to time, the Purchaser may deliver to the Escrow Agent (with a
copy to the Seller Parties) a certificate specifying the amount of any payment
due to the Purchaser pursuant to Paragraph 11 of Schedule 6 of the EMEA ASA,
upon which, the Escrow Agent shall, within three (3) Business Days from delivery
of such certificate, and without requirement of notice to or approval from the
Seller Parties, distribute to the Purchaser from the EMEA Employment Escrow
Account the amount specified in such certificate, plus all interest or profit
with respect to such amount.

(b)    Disputes. If any dispute arises as to amounts due from, or the
disposition of, the Escrow Funds or whether any Letter of Credit should be drawn
or cancelled, or any other dispute arises under this Escrow Agreement with
respect to the rights of Purchaser or any of the Sellers to the Escrow Funds, in
any case that is not settled by mutual agreement of Purchaser and the Seller
Parties on behalf of the Sellers (with such mutual agreement evidenced by joint
written instructions signed by Purchaser and the Seller Parties and delivered to
the Escrow Agent), then upon receipt of a Final Court Order, the Escrow Agent
shall deliver the portion of the Escrow Funds specified in such award or order
to Purchaser or the Distribution Agent (on behalf of the relevant Sellers) as
directed in such award or order. The Escrow Agent shall also be entitled to
interplead the Escrow Funds as provided in Section 6(e) hereto.

 

7



--------------------------------------------------------------------------------

(c)    Closing. At least two Business Days prior to the Closing, the Purchaser
and the Seller Parties shall deliver to the Escrow Agent joint written
instructions to liquidate all investments of amounts held in the Good Faith
Deposit Escrow Fund and the Delay Fee Escrow Fund and deliver to the
Distribution Agent (as agent for the Sellers and the EMEA Sellers) on the
Closing all amounts held by the Escrow Agent in the Good Faith Deposit Escrow
Fund (including the proceeds of a drawing of the Letter of Credit) and the Delay
Fee Escrow Fund by wire transfer in immediately available funds (less the Seller
Parties’ portion of the fees and expenses due to the Escrow Agent pursuant to
Section 6(i) hereof).

5.    Certain Additional Agreements.

(a)    Purchaser and the Seller Parties will execute and deliver to the Escrow
Agent such additional joint written instructions and certificates hereunder as
may be required to give effect to the provisions of this Escrow Agreement.

(b)    Whenever the Escrow Agent shall be required to make a payment from the
Escrow Accounts from Escrow Funds held in investments pursuant to Section 3, the
Escrow Agent shall pay such amounts by liquidating such investments as shall be
directed in joint written instructions signed by the Seller Parties and
Purchaser.

(c)    For tax purposes, the Escrow Fund and all interest and profit thereon
shall be considered owned by the Purchaser and reported as such by the Purchaser
for all tax reporting purposes. The Purchaser and the Seller Parties shall pay
or reimburse the Escrow Agent upon request for any transfer taxes or other taxes
relating to the Escrow Funds incurred in connection herewith and shall indemnify
and hold harmless the Escrow Agent from any amounts that it is obligated to pay
in the way of such taxes. Any payments of income from the Escrow Accounts shall
be subject to withholding regulations then in force with respect to United
States taxes. The parties hereto will provide the Escrow Agent with appropriate
Forms W-9 for taxpayer identification number certifications, or Forms W-8 for
non-resident alien certifications. It is understood that the Escrow Agent is not
responsible for any tax reporting. The Escrow Agent shall distribute to the
Purchaser on a quarterly basis (beginning in October, following the last income
posting of the third calendar quarter) 40% of any income earned on the Escrow
Funds. The parties acknowledge and agree that this Section 5(c) is only for the
purpose of determining ownership of the Escrow Funds for tax purposes and shall
have no effect on the relative rights of the parties with respect to the Escrow
Funds, including without limitation, the relative rights set forth in
Section 2(h) hereof.

6.    Escrow Agent.

(a)    The Escrow Agent shall have only the duties and responsibilities
specified in this Escrow Agreement, and shall not have any duty to review or
interpret the ASSA or the

 

8



--------------------------------------------------------------------------------

EMEA ASA. The duties of the Escrow Agent hereunder are purely ministerial in
nature, and under no circumstances shall the Escrow Agent be deemed a fiduciary
to the Purchaser, the Sellers, nor to any other party under this Escrow
Agreement.

(b)    If the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from any of the undersigned with respect
to the Escrow Accounts, which, in its opinion, are in conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action until it shall be directed otherwise in joint written instructions
signed by Purchaser and the Seller Parties or by a Final Court Order. The Escrow
Agent shall be protected in acting upon any notice, request, waiver, consent,
receipt or other document reasonably believed by the Escrow Agent to be signed
by the proper party or parties.

(c)    The Escrow Agent shall not be liable for any error or judgment or for any
act done or step taken or omitted by it or for any mistake of fact or law, or
for anything that it may do or refrain from doing in connection herewith, except
its own gross negligence or willful misconduct, and the Escrow Agent shall have
no duties to anyone except those parties signing this Escrow Agreement. In no
event shall the Escrow Agent be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including without
limitation lost profits), even if it has been advised of the possibility of such
loss or damage and regardless of the form of action.

(d)    The Escrow Agent may consult legal counsel in the event of any dispute or
question as to the construction of this Escrow Agreement, or the Escrow Agent’s
duties hereunder, and the Escrow Agent shall incur no liability and shall be
fully protected with respect to any action taken or omitted in good faith in
accordance with the opinion and instructions of such counsel.

(e)    In the event of any disagreement between the undersigned or any of them,
and/or any other person, resulting in adverse claims and demands being made in
connection with or for all or any portion of the Escrow Funds, the Escrow Agent
shall be entitled at its option to refuse to comply with any such claim or
demand, so long as such disagreement shall continue, and in so doing the Escrow
Agent shall not be or become liable for damages or interest to the undersigned
or any of them or to any person named herein for its failure or refusal to
comply with such conflicting or adverse demands. The Escrow Agent shall be
entitled to continue to so refrain and refuse to so act until all differences
with respect thereto shall have been resolved by agreement of Purchaser and the
Seller Parties and the Escrow Agent shall have been notified thereof in joint
written instructions signed by Purchaser and the Seller Parties. In the event of
such disagreement which continues for ninety (90) days or more, the Escrow Agent
in its discretion may file a suit in interpleader for the purpose of having the
respective rights of the claimants adjudicated, and may deposit with the court
all documents and property held hereunder. Purchaser and the Seller Parties
agree to pay all

 

9



--------------------------------------------------------------------------------

reasonable out-of-pocket costs and expenses incurred by the Escrow Agent in such
action, including reasonable attorney’s fees, it being understood that the
parties will use reasonable efforts to cause such costs and expenses to be
included and apportioned between Purchaser and the Seller Parties in the
judgment in any such action (and absent such apportionment, Purchaser and the
Seller Parties shall bear equal shares of such costs and expenses).

(f)    Purchaser, NNL and NNI hereby jointly and severally indemnify, defend and
hold the Escrow Agent harmless from all loss, liability or expense arising out
of or in connection with (i) the Escrow Agent’s execution and performance of
this Escrow Agreement, except to the extent that such loss, liability or expense
is due to the gross negligence or willful misconduct of the Escrow Agent,
(ii) the Escrow Agent’s reliance upon and compliance with instructions or
directions, except to the extent that such loss, liability or expense is due to
the gross negligence or willful misconduct of the Escrow Agent, it being
understood that the failure of the Escrow Agent to verify or confirm that the
person giving the instructions or directions, is, in fact, an authorized person
does not constitute gross negligence or willful misconduct and (iii) the Escrow
Agent’s following any instructions or other directions from Purchaser or the
Seller Parties. As between the Purchaser, NNL and NNI, such indemnification
shall be borne 50% by the Purchaser and 50% by NNL and NNI and shall survive
termination of this Escrow Agreement until extinguished by any applicable
statute of limitations. Notwithstanding the foregoing, nothing in this
Section 6(f) shall be construed as creating an indemnification obligation of
NNUK in favor of the Escrow Agent.

(g)    The Escrow Agent does not own or have any interest in the Escrow Accounts
or the Escrow Funds but is serving as escrow holder only, having only possession
thereof and agreeing to hold and distribute the Escrow Funds in accordance with
the terms and conditions of this Escrow Agreement. This paragraph shall survive
notwithstanding any termination of this Escrow Agreement or the resignation of
the Escrow Agent.

(h)    The Escrow Agent (and any successor escrow agent) may at any time resign
as such by delivering the Escrow Funds to (i) any banking corporation or trust
company organized under the laws of the United States or of any state, which
corporation or company is jointly designated by the other parties hereto in
writing as successor escrow agent and consents in writing to act as successor
escrow agent or (ii) any court of competent jurisdiction; whereupon the Escrow
Agent shall be discharged of and from any and all further obligations arising in
connection with this Escrow Agreement. The resignation of the Escrow Agent will
take effect on the earlier of (x) the appointment of a successor escrow agent by
designation by the Purchaser and the Seller Parties and delivery of the Escrow
Funds to such successor escrow agent (or delivery of the Escrow Funds to any
court of competent jurisdiction) or (y) the day that is sixty (60) days after
the date of delivery of its written notice of resignation to the Purchaser and
the Seller Parties. If at the time of effectiveness of resignation the Escrow
Agent has not received a designation of a successor

 

10



--------------------------------------------------------------------------------

escrow agent, the Escrow Agent’s sole responsibility after that time shall be to
safekeep the Escrow Funds until the earlier of receipt of a designation by the
other parties hereto of a successor escrow agent, a joint written instruction as
to disposition of the Escrow Funds by the other parties hereto, or a final order
of a court of competent jurisdiction mandating disposition of the Escrow Funds.

(i)    The Escrow Agent hereby accepts its appointment and agrees to act as
escrow agent under the terms and conditions of this Escrow Agreement. Purchaser
and the Seller Parties shall pay to the Escrow Agent as payment in full for its
services hereunder the Escrow Agent’s compensation set forth in Schedule II
hereto. Purchaser and the Seller Parties further agree to reimburse the Escrow
Agent for all reasonable out-of-pocket expenses, disbursements and advances
incurred or made by the Escrow Agent in the performance of its duties hereunder
(including reasonable fees and out-of-pocket expenses and disbursements of its
counsel). Purchaser, on the one hand, and the Seller Parties, on the other hand,
shall each pay one half of the amounts required to be paid under this
Section 6(i); provided, however, that the Seller Parties’ share of any such
costs and expenses shall be paid first from the Delay Fee Escrow Fund, then the
Holdback Escrow Fund, then the Good Faith Deposit Escrow Fund, and the Escrow
Agent may withdraw such one-half share from such Delay Fee Escrow Account,
Holdback Escrow Account or Good Faith Deposit Escrow Account when due, and as
applicable, provided that the Escrow Agent gives the Seller Parties and the
Purchaser reasonably prompt notice following each such withdrawal.

(j)    The Escrow Agent shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, war, earthquakes, fires, floods, wars, civil or
military disturbances, sabotage, acts of terrorism, epidemics, riots, loss or
malfunctions of utilities or communications service, labor disputes, acts of
civil or military authority or governmental actions); it being understood that
the Escrow Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

(k)    Concurrently with the execution of this Escrow Agreement, the Purchaser
and the Seller Parties shall deliver to the Escrow Agent authorized signers’
lists in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3 and Exhibit B-4 to
this Escrow Agreement.

7.    Exclusion of Liability and Acknowledgments regarding Joint Administrators.

(a)    The Parties agree that the Joint Administrators have negotiated and are
entering into this Agreement as agents for NNUK to which they are appointed and
that none of the Joint Administrators, their firm, partners, employees,
advisers, representatives or agents shall

 

11



--------------------------------------------------------------------------------

incur any personal Liability whatsoever whether on their own part or in respect
of any failure on the part of any other Party to observe, perform or comply with
any of its obligations under this Agreement or under or in relation to any
associated arrangements or negotiations.

(b)    Notwithstanding anything in Sections 16 or 17, any claim, action or
proceeding against the Joint Administrators arising from or related to (i) the
personal Liability of the Joint Administrators, their firm or partners,
(ii) their qualification to act as insolvency practitioners in accordance with
Part XIII of the Insolvency Act or (iii) their appointment as joint
administrators of NNUK and their remaining as current joint administrators
thereof under this Agreement shall be governed exclusively by English law and
subject to the exclusive jurisdiction of the English Courts.

8.    Notices. All certificates, instructions, notices, requests, demands,
claims and other communications required or permitted to be delivered, given or
otherwise provided under this Escrow Agreement must be in writing and must be
delivered, given or otherwise provided:

(a)    by hand (in which case, it will be effective upon delivery);

(b)    by facsimile (in which case, it will be effective on written or
telephonic confirmation of receipt from the recipient); or

(c)    by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the first business day after being deposited
with such courier service).

in each case, to the address (or facsimile number) listed below:

If to Purchaser, to:

 

Avaya Inc. 211 Mount Airy Road Basking Ridge, NJ 07920 Facsimile number:
908-953-2657 Attention:   Treasurer

with copies (which shall not constitute notice) to:

 

Avaya Inc. 211 Mount Airy Road Basking Ridge, NJ 07920 Facsimile number:
908-953-3918 Attention:   Corporate Secretary

 

12



--------------------------------------------------------------------------------

Ropes & Gray LLP One International Place Boston, MA 02110-2624 USA Facsimile
number: 617-951-7050 Attention:   Alfred O. Rose   Howard S. Glazer

If to the Seller Parties, to:

 

Nortel Networks Limited 195 The West Mall Mailstop: T0503006 Toronto, ON M9C 5K1
Canada Facsimile number: 905-863-7386 Attention:   Gordon A. Davies   Chief
Legal Officer & Corporate Secretary

 

Nortel Networks Inc. Legal Department 220 Athens Way, Suite 300 Nashville, TN
37228 USA Facsimile number: 615-432-4067 Attention:   Lynn C. Egan   Assistant
Secretary

-and-

 

Ernst & Young LLP 1 More London Place London SE1 2AF United Kingdom Facsimile: +
44 (0)20 7951 1345 Attention:   Alan Bloom / Stephen Harris  

with copies (which shall not constitute notice) to:

 

Nortel Networks Limited 195 The West Mall Mailstop: T0505009

 

13



--------------------------------------------------------------------------------

Toronto, ON M9C 5K1 Canada Facsimile number: 905-863-7739 Attention:   Douglas
Parker   Associate General Counsel, Corporate

 

Nortel Networks Inc. Legal Department 220 Athens Way, Suite 300 Nashville, TN
37228 USA Facsimile number: 347-427-3815 & 615-432-4067 Attention:   Robert
Fishman   Senior Counsel

 

Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, NY 10006 USA
Facsimile number: 212-225-3999 Attention:   Neil Q. Whoriskey   David Leinwand

 

Ogilvy Renault LLP 200 Bay Street Suite 3800, P.O. Box 84 Royal Bank Plaza,
South Tower Toronto, ON M5J 2Z4 Canada Facsimile number: 416-216-3930 Attention:
  Michael Lang

-and-

 

Herbert Smith LLP Exchange House London EC2A 2HS Facsimile: + 44 (0)20 7098 4618
Attention:   Ben Ward / Alan Montgomery

If to the Escrow Agent, to:

 

14



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. 45 Broadway, 14th Floor New York, NY 10006 Attn: Lisa
D’Angelo Facsimile: 212.509.1716

(or to such other addresses and facsimile numbers as a party may designate as to
itself by notice to the other parties given pursuant to this Section 8).
Notwithstanding any of the foregoing, any computation of a time period which is
to begin after receipt of a notice by the Escrow Agent shall run from the date
of receipt by it.

9.    Termination. This Escrow Agreement shall automatically terminate upon the
final distribution of the Escrow Funds in accordance with the terms hereof;
provided, however, that the provisions of Sections 5(c), 6(f) and 6(g) shall
survive such termination of this Escrow Agreement and/or the resignation or
removal of the Escrow Agent.

10.    Successors and Assigns. This Escrow Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto, provided that this Escrow Agreement may not be assigned by any
party without the prior written consent of the other parties, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the following
assignments shall not require consent of any party: (a) assignment of this
Escrow Agreement by the Purchaser to its lenders which, under certain
circumstances, would permit such lenders to enforce this Escrow Agreement on
behalf of Purchaser, (b) assignment of this Escrow Agreement by the Purchaser to
any entity which acquires substantially all of the assets of Purchaser and
agrees to be bound hereto as successor to Purchaser, (c) assignment by a Seller
that is a U.S. Debtor to an entity that is the surviving, resulting or acquiring
entity of, and successor to, such U.S. Debtor pursuant to a final court order
confirming a chapter 11 plan of reorganization for such U.S. Debtor and
(d) assignment by any Seller that is a Canadian Debtor pursuant to any plan of
arrangement approved by the Canadian Court. Any banking association or
corporation into which the Escrow Agent may be merged, converted or with which
the Escrow Agent may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any banking association or corporation to which all or substantially all of
the corporate trust business of the Escrow Agent shall be sold or otherwise
transferred, shall succeed to all the Escrow Agent’s rights, obligations and
immunities hereunder without the execution or filing of any instrument or any
further act, any provision herein to the contrary notwithstanding.

11.    Severability. Any term or provision of this Escrow Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto

 

15



--------------------------------------------------------------------------------

intends that such provision will be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.

12.    Entire Agreement. This Escrow Agreement (together with any documents,
instruments and certificates explicitly referred to herein, including the ASSA
and EMEA ASA, as they pertain to the Purchaser and the Seller Parties only)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect thereto.

13.    Amendments. This Escrow Agreement may not be amended or modified at any
time except in such manner as may be agreed upon by a written instrument
executed by each of Purchaser, the Seller Parties and the Escrow Agent.

14.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Escrow Agreement, or the
waiver by any party of any breach of this Escrow Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

15.    Headings. The headings contained in this Escrow Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

16.    Governing Law. This Escrow Agreement, the rights of the parties and any
questions, claims, disputes, remedies or actions arising from or related to this
Escrow Agreement, and any relief or remedies sought by any parties, shall be
governed exclusively by the Laws of the State of New York applicable to
contracts made and to be performed in that State and without regard to the rules
of conflict of laws of the State of New York or any other jurisdiction.

17.    Consent to Jurisdiction; Venue.

(a)    To the fullest extent permitted by applicable Law, the Purchaser and the
Seller Parties each: (i) agrees that any claim, action, proceeding by such party
seeking any relief whatsoever arising out of, or in connection with, this Escrow
Agreement, or the transactions contemplated hereby shall be brought only in
(A) the U.S. Bankruptcy Court, if brought prior to the entry of a final decree
closing the Chapter 11 Cases, or the Canadian Court, if brought prior to the
termination of the CCAA Cases, provided that if (x) a final decree closing the
Chapter 11 Cases has not been entered and (y) the CCAA Cases have not
terminated, the U.S. Debtors, the Canadian Debtors or the Purchaser may, in
accordance with the Cross-Border Protocol, move the U.S. Bankruptcy Court and
the Canadian Court to hold a joint hearing of the U.S. Bankruptcy Court and the
Canadian Court to determine the appropriate jurisdiction for such claim, action
or proceeding, or (B) in the Federal Courts in the Southern

 

16



--------------------------------------------------------------------------------

District of New York or the State Courts of the State of New York, County of
Manhattan (collectively, the “New York Courts”), if brought after entry of a
final decree closing the Chapter 11 Cases and termination of the CCAA Cases (the
courts specified in clauses (A) and (B) collectively, the “Designated Courts”),
and shall not be brought in each case, in any other court in the United States
of America, Canada or any court in any other country; (ii) agrees to submit to
the jurisdiction of the Designated Courts for purposes of all legal proceedings
arising out of, or in connection with, this Escrow Agreement or the transactions
contemplated hereby; (iii) waives and agrees not to assert any objection that it
may now or hereafter have to the laying of the venue of such action brought in
any Designated Court or any claim that any such action brought in any Designated
Court has been brought in an inconvenient forum; (iv) agrees that the mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 8 of this Escrow Agreement or any other manner as may
be permitted by Law shall be valid and sufficient service thereof, and
(v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law.

(b)    The Purchaser hereby appoints McCarthy Tétrault LLP – Attention: Kevin
McElcheran, as its authorized agent (the “Purchaser Authorized Canadian Agent”)
upon whom process and any other documents may be served in the CCAA Cases and
any Action arising out of, or in connection with, this Escrow Agreement or the
transactions contemplated hereby, which may be instituted in the Canadian Court
by any other party hereto, which appointment in each case shall be irrevocable.
The Purchaser further agrees to take any and all action, including the filing of
any and all documents and instruments, which may be necessary to continue such
appointments in full force and effect as aforesaid. Service of process upon the
Purchaser Authorized Canadian Agent in respect of the relevant jurisdiction and
written notice of such service to the Purchaser shall be deemed, in every
respect, effective service of process upon the Purchaser in relation to such
jurisdiction.

(c)    Each Seller Party hereby appoints (i) NNI as its authorized agent (the
“Seller Authorized U.S. Agent”) upon whom process and any other documents may be
served in the Chapter 11 Cases and any Action arising out of, or in connection
with, this Escrow Agreement or the transactions contemplated hereby, which may
be instituted in the U.S. Bankruptcy Court or in the NY Courts by any other
party hereto, and (ii) NNL as its authorized agent (the “Seller Authorized
Canadian Agent” and together with the Seller Authorized U.S. Agent, the “Seller
Authorized Agents”) upon whom process and any other documents may be served in
the CCAA Cases and any Action arising out of, or in connection with, this Escrow
Agreement or the transactions contemplated hereby, which may be instituted in
the Canadian Court by any other party hereto, which appointment in each case
shall be irrevocable. Each such Seller further agrees to take any and all
action, including the filing of any and all documents and instruments, which may
be necessary to continue such

 

17



--------------------------------------------------------------------------------

appointment in full force and effect as aforesaid. Service of process upon the
applicable Seller Authorized Agent in respect of the relevant jurisdiction and
written notice of such service to NNL and NNI shall be deemed, in every respect,
effective service of process upon every such Seller.

(d)    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS ESCROW AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ESCROW AGREEMENT AND THE ANCILLARY AGREEMENTS,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

18.    Counterparts. This Escrow Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Escrow Agreement will
become effective when duly executed by each party hereto.

19.    No Presumption. The parties agree that this Escrow Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Escrow Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the contents of this Escrow Agreement
and the rights and obligations affected hereby. The parties agree that this
Escrow Agreement shall be deemed to have been jointly and equally drafted by
them, and that the provisions of this Escrow Agreement therefore should not be
construed against a party on the grounds that such party drafted or was more
responsible for drafting the provisions.

[The remainder of this page is intentionally left blank. Signatures follow.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Escrow Agreement as of
the date first written above.

 

ESCROW AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as escrow agent    
By:  

/s/ Lisa D’Angelo

      Name: Lisa D’Angelo       Title: Vice President

Signature Page to Escrow Agreement



--------------------------------------------------------------------------------

PURCHASER:     AVAYA INC.     BY:   /s/ Pamela F. Craven       Name: Pamela F.
Craven       Title: Chief Administrative Officer

Escrow Agreement – Avaya



--------------------------------------------------------------------------------

SELLER PARTIES:

 

    NORTEL NETWORKS LIMITED     By:  

/s/ Anna Ventresca

      Name: Anna Ventresca       Title:   General Counsel-Corporate and      
Corporate Secretary     By:  

/s/ John Doolittle

      Name: John Doolittle       Title:   Senior Vice-President, Finance      
and Corporate Services     NORTEL NETWORKS INC.     By:  

/s/ John Doolittle

      Name: John Doolittle       Title:   Vice-President

Escrow Agreement – Avaya



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks   

)

  

/s/ Christopher Hill

UK Limited (in administration) by Christopher Hill   

)

   Christopher Hill   

)

     

)

  

as Joint Administrator (acting as agent and

without personal liability) in the presence of:

      Witness signature      

/s/ Wilma Graham

  

)

   Name: Wilma Graham    )   

Address: No 1 More London Place

                  London SE1 2AF

  

)

  

Excrow Agreement – Avaya



--------------------------------------------------------------------------------

Schedule I

Agency and Custody Account Direction

For Cash Balances

Direction to use Wells Fargo Advantage Funds for Cash Balances for the escrow
account or accounts (the “Account”) established under the Escrow Agreement to
which this Schedule I is attached.

In the absence of written investment instructions, the Escrow Agent is hereby
directed to invest, as indicated below or as Purchaser shall direct further from
time to time, all cash in the Account in the following money market portfolio of
Wells Fargo Advantage Funds (the “Fund”) or another permitted investment of
Purchaser’s choice:

Wells Fargo Advantage Funds, Heritage Money Market Fund

Purchaser acknowledges that it has received, at its request, and reviewed the
Fund’s prospectus and has determined that the Fund is an appropriate investment
for the Account.

Purchaser understands from reading the Fund’s prospectus that Wells Fargo Funds
Management, LLC (“Wells Fargo Funds Management”), a wholly-owned subsidiary of
Wells Fargo & Company, provides investment advisory and other administrative
services for the Wells Fargo Advantage Funds. Other affiliates of Wells Fargo &
Company provide sub-advisory and other services for the Funds. Boston Financial
Data Services serves as transfer agent for the Funds. The Funds are distributed
by Wells Fargo Funds Distributor, LLC, Member NASD/SIPC, an affiliate of Wells
Fargo & Company. Purchaser also understands that Wells Fargo & Company will be
paid, and its bank affiliates may be paid, fees for services to the Funds and
that those fees may include Processing Organization fees as described in the
Fund’s prospectus.

Purchaser understands that the Escrow Agent will not exclude amounts invested in
the Fund from Account assets subject to fees under the Account agreement between
us.

Purchaser understands that investments in the Fund are not obligations of, or
endorsed or guaranteed by, Wells Fargo Bank or its affiliates and are not
insured by the Federal Deposit Insurance Corporation.

Purchaser acknowledges that it has full power to direct investments of the
Account.

Purchaser understands that it may change this direction at any time and that it
shall continue in effect until revoked or modified by Purchaser by written
notice to the Escrow Agent.

Purchaser understands that if it chooses to communicate this investment
direction solely via facsimile, then the investment direction will be understood
to be enforceable and binding.

 

1



--------------------------------------------------------------------------------

Schedule II

Compensation of the Escrow Agent

See attached.

 

2



--------------------------------------------------------------------------------

Exhibit A

Form of Letter of Credit

(see attached)



--------------------------------------------------------------------------------

Exhibit B-1

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Avaya Inc.
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-1 is attached, on behalf of Avaya Inc.

 

Name / Title

      

Specimen Signature

         Name      Signature        Title               Name      Signature     
  Title               Name      Signature        Title     



--------------------------------------------------------------------------------

Exhibit B-2

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Nortel
Networks Limited and are authorized to initiate and approve transactions of all
types for the escrow account or accounts established under the Escrow Agreement
to which this Exhibit B-2 is attached, on behalf of Nortel Networks Limited.

 

Name / Title

      

Specimen Signature

         Name      Signature        Title               Name      Signature     
  Title               Name      Signature        Title               Name     
Signature        Title     



--------------------------------------------------------------------------------

Exhibit B-3

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Nortel
Networks Inc. and are authorized to initiate and approve transactions of all
types for the escrow account or accounts established under the Escrow Agreement
to which this Exhibit B-3 is attached, on behalf of Nortel Networks Inc.

 

Name / Title

      

Specimen Signature

         Name      Signature        Title               Name      Signature     
  Title               Name      Signature        Title     



--------------------------------------------------------------------------------

Exhibit B-4

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Nortel
Networks UK Limited. and are authorized to initiate and approve transactions of
all types for the escrow account or accounts established under the Escrow
Agreement to which this Exhibit B-4 is attached, on behalf of Nortel Networks UK
Limited.

 

Name / Title

      

Specimen Signature

Alan Robert Bloom        Name      Signature Joint Administrator      Title     
Stephen John Harris        Name      Signature Joint Administrator      Title   
  Christopher John Wilkinson Hill        Name      Signature Joint Administrator
     Title      Alan Michael Hudson        Name      Signature Joint
Administrator      Title     